MCDONALD, J.,
concurring. I agree with Justice Berdon that the value of fringe benefits are, by today’s common understanding, really part of employee compensation. I also agree that the Workers’ Compensation Act looks overall to protect the injured worker’s real compensation. It is not our province, however, under the guise of statutory interpretation, to legislate a broader definition of “wages” than has the legislature. We were not appointed to be social engineers, and should leave policy decisions to the legislature. Claremont School District v. Governor, 142 N.H. 462, 477-78, 703 A.2d 1353 (1997) (Horton, J., dissenting).